In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  14-­‐‑3701  
JERMAINE  JACKSON,  
                                                             Plaintiff-­‐‑Appellant,  
                                         v.  

CITY  OF  PEORIA,  ILLINOIS,  et  al.,  
                                                         Defendants-­‐‑Appellees.  
                          ____________________  

                Appeal  from  the  United  States  District  Court  
                      for  the  Central  District  of  Illinois.  
                No.  13-­‐‑1130  —  James  E.  Shadid,  Chief  Judge.  
                          ____________________  

      ARGUED  SEPTEMBER  25,  2015  —  DECIDED  JUNE  3,  2016  
                   ____________________  

   Before  WOOD,  Chief  Judge,  and  BAUER  and  EASTERBROOK,  
Circuit  Judges.  
    EASTERBROOK,   Circuit   Judge.   Clarence   Heinz   was   the   vic-­‐‑
tim   of   a   home   invasion   in   October   2011.   One   burglar   en-­‐‑
tered,   punched   Heinz   and   locked   him   in   a   closet,   then   was  
joined  by  a  second  burglar.  They  stole  some  of  Heinz’s  pos-­‐‑
sessions,  including  his  car  (they  got  the  keys  from  his  home).  
Police  arrested  Jermaine  Jackson  for  this  crime.  After  he  was  
acquitted   at   trial,   he   turned   the   tables   and   sued   the   police  
2                                                                  No.  14-­‐‑3701  

under   42   U.S.C.   §1983.   The   district   court   granted   summary  
judgment  for  the  defendants.  
    One   of   Jackson’s   theories   is   that   the   police   arrested   him  
without   probable   cause.   Yet   Heinz   identified   Jackson’s   pic-­‐‑
ture  in  a  photo  spread,  and  one  of  Heinz’s  neighbors  identi-­‐‑
fied  Jackson  as  one  of  two  people  he  had  seen  loitering  out-­‐‑
side   Heinz’s   house   near   the   time   of   the   burglary.   Jackson’s  
own  son  told  the  police  that  his  father  had  committed  some  
burglaries   recently.   Eyewitness   identifications   supply   prob-­‐‑
able  cause  for  an  arrest.  See,  e.g.,  Gramenos  v.  Jewel  Cos.,  797  
F.2d  432,  437–41  (7th  Cir.  1986);  Smith  v.  Chicago,  913  F.2d  469  
(7th  Cir.  1990).  
      Jackson   contends   that   the   police   are   culpable   for   failing  
to   investigate   his   alibi   before   arresting   him.   But   police   may  
arrest  and  leave  to  the  judicial  process  the  question  whether  
a   defense   applies.   See,   e.g.,   Baker   v.   McCollan,   443   U.S.   137,  
145–46  (1979);  Hurem  v.  Tavares,  793  F.3d  742  (7th  Cir.  2015);  
Askew   v.   Chicago,   440   F.3d   894   (7th   Cir.   2006).   Jackson   also  
maintains  that  the  photo  spreads  were  conducted  improper-­‐‑
ly,   with   the   officers   suggesting   to   the   witnesses   that   they  
choose   his   picture.   For   this   claim   of   serious   official   miscon-­‐‑
duct  he  offers  …  nothing.  The  witnesses  testified  by  deposi-­‐‑
tion  that  no  such  thing  occurred.  So  did  the  officers.  It  takes  
a   dispute   of   material   fact   to   move   a   case   past   summary  
judgment   to   trial.   Because   Jackson   has   no   evidence   for   his  
contention,   the   police   were   entitled   to   summary   judgment.  
(The   existence   of   probable   cause   also   knocks   out   Jackson’s  
state-­‐‑law  theory  that  he  is  a  victim  of  malicious  prosecution.  
See,  e.g.,  Swick  v.  Liautaud,  169  Ill.  2d  504,  512  (1996).)  
   Jackson   also   accuses   the   police   of   searching   his   home  
without   a   warrant.   Once   again   he   offers   no   evidence.   The  
No.  14-­‐‑3701                                                                 3  

police  indeed  searched  his  home  to  see  whether  it  contained  
evidence  tying  him  to  the  burglary  (it  didn’t),  but  the  search  
was  authorized  by  a  warrant.  According  to  Jackson,  one  of-­‐‑
ficer   entered   his   home,   searched,   and   came   back   later   with  
the   warrant   and   a   second   officer.   Jackson   produced   an   affi-­‐‑
davit   stating   that   one   of   his   neighbors   told   a   member   of  
Jackson’s   family   that   an   officer   had   done   this,   and   that   the  
family   member   had   relayed   the   information.   But   affidavits  
must  be  based  on  personal  knowledge,  and  this  was  double  
hearsay.   In   discovery,   the   neighbor   denied   telling   anyone  
that   a   police   officer   had   entered   Jackson’s   home   before   the  
warrant  issued.  That  left  Jackson  bereft  of  evidence.  
     Jackson’s  next  theory  of  liability  is  that  the  police  denied  
him  a  fair  trial  by  not  investigating  his  alibi  adequately  and  
withholding   exculpatory   evidence.   The   problem   with   this  
theory  is  that  he  had  a  trial  and  was  acquitted.  A  “fairer”  tri-­‐‑
al  could  not  have  ended  more  favorably  to  him.  We  held  in  
Saunders-­‐‑El  v.  Rohde,  778  F.3d  556  (7th  Cir.  2015),  that  a  per-­‐‑
son  acquitted  at  trial  cannot  recover  on  a  theory  that  the  trial  
was  unfair.  The  acquittal  itself  is  the  relief  to  which  the  per-­‐‑
son   is   entitled.   An   acquitted   person   walks   free,   so   the   con-­‐‑
duct  of  the  trial  cannot  have  led  to  unwarranted  custody.  At-­‐‑
torney   Scott   T.   Kamin,   who   represents   Jackson,   also   repre-­‐‑
sented  Saunders-­‐‑El  and  is  therefore  well  aware  of  that  deci-­‐‑
sion.   Yet   his   brief   on   appeal   in   this   case   does   not   mention  
our   decision   in   Saunders-­‐‑El.   After   the   appellees’   brief   relied  
heavily   on   Saunders-­‐‑El,   Kamin   did   not   file   a   reply   brief.  
Lawyers  are  not  entitled  to  ignore  controlling,  adverse  prec-­‐‑
edent.  We  expect  (and  are  entitled  to)  better  performance  by  
members  of  the  bar.  
4                                                               No.  14-­‐‑3701  

     The  arrest  (as  opposed  to  the  trial)  did  subject  Jackson  to  
a   period   of   custody,   but   it   was   justified   by   the   probable  
cause  to  arrest  and  later  by  an  indictment.  Jackson  maintains  
that  he  was  mistreated  during  this  custody  by  being  held  in-­‐‑
communicado   and   without   food   for   several   days.   That  
would  be  a  good  ground  for  recovery  against  the  jailers  (if  it  
happened),   but   Jackson   did   not   sue   any   of   the   guards.   He  
sued  only  the  arresting  officers.  His  theory  is  that  the  officers  
instructed   the   guards   to   mistreat   him.   For   this   assertion   he  
has—once   again—not   a   smidgen   of   evidence.   He   does   not  
say   that   he   heard   any   police   officer   issue   such   instructions.  
He   does   not   explain   how   he   learned   about   these   supposed  
instructions.   Discovery   did   not   turn   up   instructions   to   mis-­‐‑
treat  him.  The  police  and  the  jailers  said  in  discovery  that  no  
such  instructions  had  been  issued  or  received.  An  argument  
of  this  kind,  resting  on  nothing  at  all,  is  irresponsible.  Attor-­‐‑
ney   Kamin   should   count   himself   lucky   that   the   appellees  
have  not  requested  sanctions  under  Fed.  R.  App.  P.  38.  
                                                                   AFFIRMED